PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
John D. MENZEL
Application No. 15/832,691
Filed: December 05, 2017 
Attorney Docket No. 085485-9097-US03
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund filed January 31, 2020.  

The request is DISMISSED.

Applicant filed the above request for refund of $2,000.00 associated with the Petition to Accept Unintentionally Delayed Claim for Priority filed June 28, 2019, stating “We request this refund based on the fact that a corrected Application Data Sheet was timely filed, March 29,2018, in this application and not acted upon by the Office”.

However applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.” 


Furthermore, MPEP 711.03 (c) states that:

The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.78(c). See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.78(c) is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.78(c) lacking the requisite petition fee. 

The filing of the delayed claim for priority does not warrant a finding that the payment was made “by mistake.”  Rather, the fee was owed at the time it was paid.  As noted in 37 CFR 1.26(a), petitioner’s change of purpose does not constitute a “mistake” in payment warranting refund of the fees previously paid.  The payment of the fee automatically was due, by statute, when petitioner presented, rightly, or wrongly, the Petition To Accept Unintentionally Delayed Priority Claim under 37 CFR 1.78(c).  

In view of the above, the request for refund is dismissed, as the petition fee was required for filing of the Petition To Accept Unintentionally Delayed Priority Claim under 37 CFR 1.78(c).

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions